Case 1:20-cv-00138-DKW-RT Document 8 Filed 04/30/20 Page 1 of 8                      PageID #: 24




                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I


    JASON SCUTT,                                     Case No. 20-cv-00138-DKW-RT

                Plaintiff,                           ORDER (1) GRANTING
                                                     APPLICATION TO PROCEED
                                                     WITHOUT PREPAYMENT OF
        v.                                           FEES OR COSTS; (2) DISMISSING
                                                     COMPLAINT WITH LEAVE TO
    STATE OF HAWAII BESSD (SNAP                      AMEND; AND (3) DENYING
    FOODSTAMP PROGRAM),                              MOTION FOR APPOINTMENT OF
                                                     COUNSEL1
                Defendant.




       On March 27, 2020, Plaintiff Jason Scutt, proceeding pro se, filed a

Complaint against the State of Hawai‘i’s Benefit, Employment & Support Services

Division (BESSD), a division of the State’s Department of Human Services

(DHS). Dkt. No. 1. Scutt also filed an application to proceed in forma pauperis

(“IFP Application”) and a motion for appointment of counsel. Dkt. Nos. 3-4.

I.     The IFP Application

       Federal courts can authorize the commencement of any suit without

prepayment of fees or security by a person who submits an affidavit that

demonstrates an inability to pay. See 28 U.S.C. § 1915(a)(1). While


1
 Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
hearing.
Case 1:20-cv-00138-DKW-RT Document 8 Filed 04/30/20 Page 2 of 8            PageID #: 25




Section 1915(a) does not require a litigant to demonstrate absolute destitution,

Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

must nonetheless show that he is “unable to pay such fees or give security

therefor,” 28 U.S.C. § 1915(a).

      In the IFP Application, Scutt states that he is employed by Iao Valley Scutt

CPA and Consulting PLLC (Iao Valley CPA), but receives no pay or wages. He

states that, in the last 12 months, he has received $50 from Iao Valley CPA, less

than $200 from part-time consulting work, and approximately $4,000 in gifts from

family. Scutt states that he is living on savings and credit and has less than $2,500

in a checking or savings account. He further states that he owns Iao Valley CPA,

but, in his motion for appointment of counsel, he states that the company has no

value. Scutt states that he has regular monthly expenses of $1,000 for housing,

$1,000 for transportation, $2,000 for a personal loan or credit cards, $400 for

utilities, and $2,000 for groceries and medical expenses. Scutt also states that he

owes approximately $25,000 in credit card or personal loan debt and

approximately $175,000 in student loan debt.

      In light of the representations set forth above from Scutt, the Court finds that

he has shown an inability to pay or give security for the $400 filing fee while still




                                           2
Case 1:20-cv-00138-DKW-RT Document 8 Filed 04/30/20 Page 3 of 8                     PageID #: 26




affording the necessities of life. See Escobedo v. Applebees, 787 F.3d 1226, 1234

(9th Cir. 2015). As a result, the Court GRANTS the IFP Application, Dkt. No. 3.

II.    Screening of Scutt’s Complaint

       The Court subjects each civil action commenced pursuant to 28 U.S.C.

§ 1915(a) to mandatory screening and can order the dismissal of any claims it finds

“frivolous, malicious, failing to state a claim upon which relief may be granted, or

seeking monetary relief from a defendant immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B). In doing so, the Court liberally construes a pro se Complaint.

Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987). However, the Court

cannot act as counsel for a pro se litigant, such as by supplying the essential

elements of a claim. Pliler v. Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of

Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

       In his Complaint, Scutt makes the following allegations. After being

terminated by Carbonaro CPA, he was unable to find suitable employment. At

some point,2 he applied for unemployment benefits through a State of Hawai‘i

website. In doing so, he was required to disclose needed accommodations for

disability, which he did. He was subsequently denied benefits or an



2
 In the Complaint, Scutt states that he applied for unemployment in May 2020. However, given
that that date had not occurred at the time the Complaint was filed, the Court will assume it is a
typographical error.
                                                 3
Case 1:20-cv-00138-DKW-RT Document 8 Filed 04/30/20 Page 4 of 8                    PageID #: 27




accommodation “in the form of searching for jobs that I would be physically able

to perform.” He has not received any local offers of employment. He was then

required to apply for food stamp benefits from BESSD, but he was denied

assistance. He was then forced to rely on dwindling credit card balances at high

interest rates. At some point, he had a “phone argument” with a State employee,

who indicated dislike for “houlis” and refused to process his “request.”3 He was

then mailed a denial of benefits, citing his rental income, which had been

intentionally misstated as $1,300. Scutt states that “[a]ctual accounting records,”

which he provided, show that, if his expenses were included, he would be below

the calculated poverty guidelines. In the Complaint, boxes are checked indicating

that Scutt is complaining about a failure to employ, a failure to promote, and a

failure to provide reasonable accommodation “to participate in program or find

appropriate work[.]” It is also stated that Scutt was discriminated against on

account of his race or color and disability.

          Liberally construing the foregoing, it appears that Scutt is attempting to

bring claims based upon employment (or the lack thereof) and food-stamp benefits.

In addition, although the form on which Scutt filed the Complaint states that his

claims are brought under Title VII of the Civil Rights Act of 1964 (Title VII), at



3
    The Complaint does not identify the nature of the “request” that Scutt made.
                                                   4
Case 1:20-cv-00138-DKW-RT Document 8 Filed 04/30/20 Page 5 of 8                    PageID #: 28




the very least it appears that the Americans With Disabilities Act (ADA) may be

relevant, given that Scutt asserts disability discrimination. Whatever may be the

case, however, as alleged, the Court is entirely unable to assess whether any such

claims may proceed, even at this preliminary juncture.

       First, although Scutt indicates that he is complaining about a failure to

employ and/or promote him, at no point does he allege that Defendant, BESSD,

employed him (and, thus, could promote or not promote him).

       Second, one of the principal claims in the Complaint appears to be that, in

some fashion, Scutt was not provided a reasonable accommodation to help him

obtain employment. Scutt, however, does not identify his disability or the

requested accommodation. See McGary v. City of Portland, 386 F.3d 1259, 1265-

66 (9th Cir. 2004) (stating that, to allege a disability discrimination claim under

Title II of the ADA, a plaintiff must allege he is an individual with a disability, he

is otherwise qualified to participate in or receive a public entity’s services, he was

denied said services, and the denial was by reason of his disability, including the

failure to provide a reasonable accommodation).4 Further, these allegations

appear related to unemployment, something which is not related to the actions of



4
 To the extent Scutt intended to rely upon the ADA, the Court assumes he also intended to rely
upon Title II of that statute, given that he names BESSD as a defendant and Title II concerns
“public entities.” See 42 U.S.C. § 12132.
                                                5
Case 1:20-cv-00138-DKW-RT Document 8 Filed 04/30/20 Page 6 of 8             PageID #: 29




Defendant BESSD, given that, as Scutt acknowledges, that entity is concerned with

“food stamp benefits.” As such, it would appear that Scutt has not named the

correct defendant, at least with respect to his “reasonable accommodation”

allegation. Moreover, although Scutt appears to allege that he was denied help in

obtaining employment, there is no allegation regarding which, if any, public entity

provides this service.

      Third, Scutt appears to allege that he was denied food stamp benefits due to

his race or color. As an initial matter, it is not clear under what federal statute this

claim is brought, given that it is not Title VII, which concerns employment

discrimination, or the ADA, which concerns disability discrimination. This may

be problematic, as Scutt is suing a State agency (BESSD), which is, generally,

immune from suit in federal court unless the State consents to suit or Congress

unequivocally expresses its intent to abrogate immunity. Green v. Mansour, 474

U.S. 64, 68 (1985); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984) (stating that immunity from suit applies to State agencies and departments).

However, arguably, this issue may be affected by the relief Scutt seeks and

whether he can name a defendant amenable to suit. See Va. Office for Prot. &

Advocacy v. Stewart, 563 U.S. 247, 255 (2011) (explaining that a federal court may

enjoin a State official from violating federal law). Nonetheless, at the very least,


                                            6
Case 1:20-cv-00138-DKW-RT Document 8 Filed 04/30/20 Page 7 of 8                         PageID #: 30




Scutt must identify the federal law that has been allegedly violated, the State

official responsible for any such violation, and the relief he seeks to remedy the

violation. Until Scutt has made these preliminary allegations, the Court declines

to further address any claim in this regard.

       In summary, the Complaint is DISMISSED WITHOUT PREJUDICE.5

Should Scutt choose to file an amended complaint, he may not incorporate any part

of the original complaint, Dkt. No. 1, in the amended complaint. Rather, all

allegations must be re-typed or re-written in their entirety. To the extent a claim is

not re-alleged in an amended complaint, the claim may be deemed voluntarily

dismissed. See Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en

banc) (stating that claims dismissed with prejudice need not be re-alleged in an

amended complaint to preserve them for appeal, but claims that are voluntarily

dismissed are considered waived if they are not re-pled).

       In addition, in any amended complaint Scutt may file, he must write short,

plain statements telling the Court: (1) the specific basis of this Court’s jurisdiction;



5
 For the same reasons, the motion for appointment of counsel, Dkt. No. 4, is DENIED. See
Johnson v. U.S. Treasury Dep’t, 27 F.3d 415, 416-417 (9th Cir. 1994) (explaining that courts
consider the following three factors in determining whether to appoint counsel: “(1) the
plaintiff’s financial resources; (2) the efforts made by the plaintiff to secure counsel on his or her
own; and (3) the merit of the plaintiff’s claim.”); Williams v. 24 Hour Fitness USA, Inc., 2014
WL 7404604, at *2 (D. Haw. Dec. 30, 2014) (stating that a plaintiff has the burden of persuasion
as to all three factors, and an unfavorable finding as to any one factor may be fatal to the
request).
                                                   7
Case 1:20-cv-00138-DKW-RT Document 8 Filed 04/30/20 Page 8 of 8            PageID #: 31




(2) the constitutional or statutory right(s) he believes were violated; (3) the name of

the defendant(s) who violated those right(s); (4) exactly what each defendant did or

failed to do; (5) how the action or inaction of that defendant is connected to the

violation of Scutt’s right(s); and (6) what specific injury he suffered because of that

defendant’s conduct. To assist Scutt in this endeavor, the Court will mail him a

blank copy of a Complaint for a Civil Case.

III.   Conclusion

       Scutt’s application to proceed in forma pauperis, Dkt. No. 3, is GRANTED.

Scutt’s motion for appointment of counsel, Dkt. No. 4, is DENIED.

       The Complaint, Dkt. No. 1, is DISMISSED WITHOUT PREJUDICE with

leave to amend as set forth herein. The Clerk of Court is DIRECTED to mail

Scutt a blank Complaint for a Civil Case (Pro Se 1).

       Scutt may have until May 29, 2020 to file an amended complaint. The

Court cautions Scutt that failure to file an amended complaint by May 29,

2020 may result in the automatic dismissal of this action without prejudice.

       IT IS SO ORDERED.

       Dated: April 30, 2020 at Honolulu, Hawai‘i.




                                           8
